389 S.W.2d 306 (1965)
Salvador GONZALES, Appellant,
v.
The STATE of Texas, Appellee.
No. 37885.
Court of Criminal Appeals of Texas.
March 24, 1965.
Rehearing Denied May 5, 1965.
*307 Philip Juarez, Austin, for appellant.
Thomas D. Blackwell, Dist. Atty., and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is the possession of heroin; the punishment, 14 years.
Police officers of the City of Austin accompanied by a Liquor Control Agent searched a home in the city and apprehended appellant and others and a quantity of heroin. Appellant did not testify in his own behalf.
The sole question presented for review is the legality of such search. Appellant is in no position to complain thereof, because he called Liquor Control Agent Burns, who had not been called by the State, and elicited from him details concerning the search. The principle is stated in 5 Tex.Juris.2d, Section 446, page 704, as follows:
"* * * the admission of improper evidence will not constitute reversible error, if the same facts were proved by other and proper testimony. * * *"
See also Flores v. State, 167 Tex. Crim. 99, 318 S.W.2d 663, and Strom v. State, Tex. Cr.App., 377 S.W.2d 649.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment of the trial court is affirmed.